Citation Nr: 0918225	
Decision Date: 05/14/09    Archive Date: 05/21/09

DOCKET NO.  09-11 014	)	DATE
	)
	)


THE ISSUE

Whether a June 11, 1987 decision of the Board of Veterans' 
Appeals (Board), which denied entitlement to service 
connection for residuals of neck or bilateral shoulder 
injuries, should be revised or reversed on the basis of clear 
and unmistakable error (CUE).  

(The issues of whether new and material evidence has been 
submitted sufficient to reopen a claim for service connection 
for a bilateral shoulder disability, entitlement to service 
connection for a bilateral shoulder disability, and 
entitlement to an effective date earlier than October 9, 2001 
for the grant of service connection for weakness of the left 
upper extremity, the grant of service connection for weakness 
of the right upper extremity, the grant of service connection 
for scar, donor site, left posterior iliac crest, the grant 
of service connection for scar, donor site, right posterior 
iliac crest, the grant of service connection for tinnitus, 
the grant of service connection for numbness of the scalp, 
the grant of service connection for a neck scar, the grant of 
service connection for hypertension, grant of service 
connection for left ear hearing loss, and the grant of a 
combined 90 percent evaluation are addressed in separate 
Board decisions.)




REPRESENTATION

Moving party represented by:  Charles E. Stalnaker, J.D.


APPEARANCE AT ORAL ARGUMENT

Moving Party


ATTORNEY FOR THE BOARD

M. Zawadzki, Associate Counsel


INTRODUCTION

The moving party served on active duty from January 1955 to 
September 1957, with subsequent service in the United States 
Coast Guard Reserve, to a include period of active duty for 
training from August 11 to August 22, 1980.  

This matter comes before the Board from a motion from the 
moving party to revise or reverse a June 1987 decision, in 
which the Board denied entitlement to service connection for 
residuals of neck or bilateral shoulder injuries, on the 
basis of CUE.  

In January 2009, the moving party testified before the 
undersigned Veterans Law Judge, sitting at the RO (Travel 
Board hearing).  A transcript of this hearing is of record.  

The Board notes that the claims file reflects that the moving 
party was previously represented by David L. Huffman.  On the 
date of the January 2009 hearing, David L. Huffman revoked 
his representation of the moving party.  On the same date, 
the moving party filed a new VA Form 21-22a, naming Charles 
E. Stalnaker as his representative.  The Board recognizes the 
change in representation.


FINDINGS OF FACT

1. In a June 1987 decision, the Board denied entitlement to 
service connection for residuals of neck or bilateral 
shoulder injuries.

2. The June 1987 Board decision was adequately supported by 
the evidence then of record and was not undebatably erroneous 
or fatally flawed for failing to grant service connection for 
residuals of neck or bilateral shoulder injuries.


CONCLUSION OF LAW

The June 1987 Board decision denying service connection for 
residuals of neck or bilateral shoulder injuries is not 
clearly and unmistakably erroneous.  38 U.S.C.A. § 7111 (West 
2002); 38 C.F.R. §§ 20.1400-20.1411 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that the VCAA is not applicable to motions 
for revision of a Board decision on the grounds of CUE.  
Livesay v. Principi, 15 Vet. App. 165 (2001).  In any event, 
review for CUE in a prior Board decision is based on the 
record that existed when that decision was made.  38 C.F.R. 
§ 20.1403(b).  

II.  Analysis

Any party to a Board decision can make a motion to have the 
decision revised or reversed on the grounds of CUE.  38 
U.S.C.A. § 7111 (West 2002); 38 C.F.R. §§ 20.1400(a), 
20.1401(b) (2008).  

Motions for review of prior Board decisions on the grounds of 
CUE are adjudicated pursuant to the Rules of Practice of the 
Board, found at 38 C.F.R. Part 20.  Rule 1403, found at 38 
C.F.R. § 20.1403, relates to what constitutes CUE and what 
does not, and provides that:  Clear and unmistakable error is 
a very specific and rare kind of error.  It is the kind of 
error, of fact or law, that when called to the attention of 
later reviewers compels the conclusion, to which reasonable 
minds could not differ, that the result would have been 
manifestly different but for the error.  Generally, either 
the correct facts, as they were known at the time, were not 
before the Board, or the statutory and regulatory provisions 
extant at the time were incorrectly applied.  38 C.F.R. 
§ 20.1403(a).  

A finding of CUE in a prior Board decision must be based on 
the record and the law that existed when that decision was 
made.  38 C.F.R. § 20.1403(b).  

To warrant revision of a Board decision on the grounds of 
CUE, there must have been an error in the Board's 
adjudication of the appeal which, had it not been made, would 
have manifestly changed the outcome when it was made.  If it 
is not absolutely clear that a different result would have 
ensued, the error complained of cannot be clear and 
unmistakable.  38 C.F.R. § 20.1403(c).  

Rule 1403 offers the following examples of situations that 
are not clear and unmistakable error.  (1) Changed diagnosis.  
A new medical diagnosis that "corrects" an earlier 
diagnosis considered in a Board decision.  (2) Duty to 
assist.  The Secretary's failure to fulfill the duty to 
assist.  (3) Evaluation of evidence.  A disagreement as to 
how the facts were weighed or evaluated.  38 C.F.R. 
§ 20.1403(d).  

Moreover, CUE does not include the otherwise correct 
application of a statute or regulation where, subsequent to 
the Board decision challenged, there has been a change in the 
interpretation of the statute or regulation.  38 C.F.R. 
§ 20.1403(e).  

A motion for revision of a Board decision based on CUE must 
be in writing, and must be signed by the moving party or that 
party's representative.  The motion must include the name of 
the veteran; the name of the moving party if other than the 
veteran; the applicable Department of Veterans Affairs file 
number; and the date of the Board decision to which the 
motion relates.  If the applicable decision involved more 
than one issue on appeal, the motion must identify the 
specific issue, or issues, to which the motion pertains.  
Motions which fail to comply with the requirements set forth 
in this paragraph shall be dismissed without prejudice to 
refiling.  38 C.F.R. § 20.1404(a).  

If the evidence establishes CUE, an undebatable, outcome-
determinative error, the prior decision must be reversed or 
revised, and the decision constituting reversal or revision 
has the same effect as if the decision had been made on the 
date of the prior decision.  38 U.S.C.A. § 7111.  

In the June 1987 decision, the Board found that residuals of 
neck or bilateral shoulder injuries were not incurred in or 
aggravated by active military service, or while performing 
active duty for training.  At the time of the June 1987 
decision, the record included service treatment records, VA 
and private treatment records, and the reports of VA 
examinations conducted in December 1981, November 1982, and 
April 1985.  The Board, in denying the claim for service 
connection, noted that, while the moving party was seen on 
occasion for complaints of neck and shoulder pain in August 
and September 1980, following a motor vehicle accident on 
August 13, 1980, VA treatment records from early September 
1980 revealed that the neck had full range of motion, no 
upper extremity weakness or neurological abnormalities were 
present, and an assessment of strain was noted.  The Board 
further noted that, later in September 1980, examination 
disclosed mild tenderness to deep palpation of the lower edge 
of the left scapula, but no other abnormalities.  Thereafter, 
the Board noted, the clinical records on file did not 
document any further complaints or findings of pertinent 
abnormalities until a VA orthopedic examination in December 
1981, over 11/2 years after the August 1980 motor vehicle 
accident.  While the moving party complained of neck and 
shoulder problems during that examination, no pertinent 
objective abnormalities were demonstrated by physical 
examination or X-ray of the cervical spine.  Hence, the Board 
concluded that the evidence reflected that the moving party's 
August 1980 automobile accident injuries had resolved without 
objectively demonstrable residual disability.  Moreover, in 
its decision, the Board noted that, in March 1982, the moving 
party was injured at work and, following that injury, he 
complained of significant pertinent symptomatology.  The 
Board commented that, in April 1982, a radiological 
interpretation of an increase in the atlanto-axial distance 
was first reported, and spurring of the cervical vertebrae 
was first reported on a private X-ray conducted in 1983.  
Significantly, the Board noted that, although the moving 
party continued to voice complaints regarding his neck, 
shoulders, and upper extremities, VA orthopedic and 
neurological examinations conducted in November 1982 and 
April 1985 revealed no objective signs of pertinent 
pathology.  

In a statement received in June 2005, the Moving party 
alleged CUE in the June 1987 Board decision, alleging errors 
in the findings of fact and conclusion of law.  Specifically, 
he asserted error in the Board's finding that, following 
examination in September 1980, there were no further 
complaints or findings of pertinent abnormalities until the 
December 1981 orthopedic examination.  In this regard, he 
listed several records of private treatment from July to 
November 1981 regarding treatment for his claimed motor 
vehicle accident injuries.  In his June 2005 allegation of 
CUE, the moving party listed several pieces of medical 
evidence pertinent to his claim for service connection for 
residuals of neck and bilateral shoulder injuries, dated from 
August 1980 to October 2000.  He argued that VA had failed in 
that the Board did not direct the RO to collect all medical 
records from his private and VA doctors.  In a January 2009 
statement, the moving party reiterated that records of 
private treatment from East Nassau Medical Group and Dr. 
Levine were not used in the medical evaluation of his 
condition, adding that he had discussed this issue with his 
counselor, who had taken information pertaining to the 
location of the facility and the physician who treated him.  
During the January 2009 hearing, the moving party's 
representative reiterated that, although the June 1987 Board 
decision stated that there were no complaints or findings 
regarding the neck or shoulders for 11/2 years following the 
August 1980 accident, the moving party was receiving private 
treatment from the East Nassau Medical Group during that 
period.  The moving party testified that he had submitted 
these private treatment records to VA prior to 1987, and also 
submitted copies of those treatment records on the date of 
the January 2009 hearing.   

Despite the foregoing assertions, the Board finds no clear 
and unmistakable error in the June 1987 Board decision.  That 
is, the moving party has failed to demonstrate any error of 
fact or law that compels the conclusion, to which reasonable 
minds could not differ, that the result would have been 
manifestly different but for the error.  38 C.F.R. § 
20.1403(a).  

At the time of the June 11, 1987, Board decision, the laws 
and regulations concerning the issue of entitlement to 
service connection were essentially the same as today.  
Service connection could be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 310, 331 (West 1982); 38 C.F.R. § 3.303 (1986).  Service 
connection could be granted for disability resulting from 
disease or injury incurred in or aggravated while performing 
active duty for training or injury incurred or aggravated 
while performing inactive duty training.  38 U.S.C.A. 
§§ 101(24), 106, 310, 331 (1986).  Regulations also provided 
that service connection could be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, established that the disease was 
incurred in service.  38 C.F.R. § 3.303 (1986).

In regard to the moving party's assertion that VA failed 
consider numerous medical records dated from August 1980 to 
October 2000, as an initial matter, the Board points out that 
several of these records are dated after June 1987.  
Consequently, they cannot be considered in conjunction with 
the CUE motion because this is additional evidence after the 
fact.  38 C.F.R. § 20.1403(b).  The only remaining medical 
evidence listed by the moving party, dated from August 1980 
to December 1982, with the exception of medical records from 
the East Nassau Medical Group, including Dr. Levine, and an 
August 1980 X-ray examination of the cervical spine (which 
will be discussed below), is the report of April 1982 VA 
treatment, which was of record and considered by the Board in 
the June 1987 decision.  As such, to the extent the moving 
party is disagreeing with how this report was weighed by the 
Board in deciding his claim in June 1987, his disagreement 
does not constitute CUE.  38 C.F.R. § 20.1403(d)(3).

In regard to the moving party's assertion that the Board 
failed to obtain all medical records from his private and VA 
physicians, a failure in the duty to assist is likewise not 
CUE.  38 C.F.R. § 20.1403(d)(2).  

In regard to the moving party's allegation that the Board 
erred in finding that there were no complaints or findings 
pertinent to the neck or shoulders from September 1980 to 
December 1981, the Board has considered the fact that the 
private medical records submitted by the moving party, dated 
from July to December 1981, do include findings regarding the 
neck.  In this regard, the moving party presented in July 
1981 with complaints of stiffness in the neck in the morning, 
with pain, particularly on the right side, and into the right 
arm.  He gave a history of being involved in a motor vehicle 
accident in August 1980 while serving in the Coast Guard 
Reserve.  On examination, the Moving party had restricted 
right lateral rotation and bending by about 25 percent.  He 
came to within two fingerbreadths of the sternum with his 
chin in forward neck flexion.  There was no localized 
tenderness of either the neck or shoulder girdle on 
examination.  A July 1981 X-ray of the cervical spine 
revealed straightening of the normal cervical lordosis in the 
upper cervical region.  In the lateral projection, the 
odontoid process was not clearly delineated and there was a 
suggestion of a slight forward slipping of C1 with respect to 
C2.  Mild degenerative changes were present, and 
intervertebral disc spaces were preserved.  On follow-up X-
ray, later that month, studies in flexion and extension did 
not demonstrate any abnormal motion in the C1 or C2 level, 
but there was a suggestion of slight forward displacement of 
C1 in relationship to C2.  The physician opined that this 
might be congenital in origin, or possibly related to 
previous trauma.  In a July 1981 letter to the Coast Guard, 
Dr. Levine reported that the moving party was injured during 
a motor vehicle accident in August 1980, sustaining an acute 
cervical strain, and had not responded to conservative 
treatment.  He reported that the moving party had marked 
restriction of neck motion in right lateral bending and 
rotation, with no deformity of the neck and good range of 
motion of the right shoulder.  He commented that X-ray of the 
cervical spine was within normal limits.  His impression was 
cervical syndrome.  

A November 1981 X-ray of the cervical spine revealed a C1-C2 
subluxation.  During treatment that month, the moving party 
complained of difficulty with his neck.  He had good range of 
motion with respect to flexion and extension, and there was 
no apparent radiation into the arms.  The physician commented 
that the X-rays demonstrated no apparent abnormalities, and 
there was no localized tenderness about the neck or scapulae.  
During treatment in December 1981, the moving party reported 
no significant relief with the use of the cervical collar, 
although he had been getting some relief with cervical 
traction and a cervical pillow.  He still had considerable 
pain in his neck, with fairly marked restriction of motion, 
particularly to the right, with pain into the left shoulder.  
He was instructed to continue to use aspirin for pain.  A 
December 1982 note from Dr. Levine reflects that the Veteran 
was being treated for C1-C2 lower back syndrome, and was 
advised to remain home permanently.  

Importantly, the Board notes that these records of treatment 
from July 1981, including the letter to the Coast Guard, 
although not the July 1981 X-rays, are included in the moving 
party's service treatment records from the U.S. Coast Guard 
Reserve.  It is not entirely clear which date these records 
were associated with the claims file, as an October 1981 VA 
Form 07-3103 (Request for Information) from the RO, requested 
all service treatment records from the U.S. Coast Guard for 
active duty for training (ACDUTRA).  In response, records 
were sent to the RO to supplement U.S. Coast Guard records 
previously provided in November 1979.  In September 1982, the 
RO requested Medical Board proceedings.  The records center 
responded that all available medical records were forwarded 
in December 1981.  In January 1989, the RO received health 
records, entrance physical, clinical records, and medical 
records from the Records Branch Enlisted Personnel Division.  
Unfortunately, as there is no date stamp on the envelope 
containing records of treatment from the moving party's 
period of service in the United States Coast Guard Reserve, 
it is unclear whether these records, particularly, records of 
treatment by Dr. Levine in July 1981, were of record at the 
time of the June 1987 Board decision.  However, in light of 
the fact that the service treatment records from the period 
of United States Coast Guard Reserve service include records 
from July 1988, the Board finds that it is more likely that 
these records were not provided to VA until January 1989.  

Similarly, it does not appear that the report of an August 
1980 X-ray of the cervical spine, which revealed 
straightening and loss of the normal lordotic curvature of 
the upper and middle thirds of the cervical spine, probably 
due to muscle spasm, and mild posterior narrowing of the C6-7 
intervertebral disc space, was associated with the claim file 
until after the June 1987 Board decision.   

Even assuming that the July 1981 records of private treatment 
were not of record at the time of the June 1987 Board 
decision, and acknowledging that there is no indication that 
the November or December 1981 or December 1982 records of 
private treatment, or the August 1980 X-ray, were of record 
at the time of that decision, § 20.1403(a) states that CUE 
exists in the situation where the correct facts, as they were 
known at the time, were not before the Board.  That section 
contemplates the situation where the evidence considered by 
the Board portrayed an incorrect picture of the moving 
party's disability, but where there was in existence at that 
time, but not before the Board, other evidence that described 
his situation correctly.  In this case, however, 
contemporaneous medical reports submitted subsequent to the 
June 1987 Board decision provide only additional information 
that merely corroborated other evidence that was then of 
record and considered by the Board.  

In this regard, while the records of treatment from Dr. 
Levine reflect ongoing complaints of neck pain, with pain 
into the shoulder, the moving party's assertions of 
continuing neck and shoulder pain since the 1980 motor 
vehicle accident were of record and considered by the Board 
in the June 1987 decision.  In this regard, during VA 
hospitalization in April and May 1982, the Moving party 
reported a history of a neck injury in 1980, with continuous 
neck pain since.  Similarly, during private hospitalization 
in March and April 1983, the Moving party complained of 
cervical area pain with radiation to both arms since his 
August 1980 motor vehicle accident.   

More importantly, the records of private treatment from July 
1981 to December 1982, when considered in the context of the 
contemporaneous medical evidence, provide an inconsistent 
picture regarding the moving party's claimed neck and 
shoulder injuries.  In this regard, while the July 1981 
cervical spine X-rays revealed mild degenerative changes and 
suggested a slight forward displacement of C1 in relationship 
to C2, in his July 1981 letter, Dr. Levine stated that X-ray 
of the cervical spine was within normal limits.  In addition, 
while November 1981 X-ray revealed a C1-C2 subluxation, 
during treatment on the same date, Dr. Levine commented that 
the X-rays demonstrated no apparent abnormalities.  

In addition, a subsequent cervical spine X-ray, in December 
1981, revealed normal vertebral alignment and curvature, with 
intervertebral disc spaces well-preserved, with no fractures, 
bone destruction, or significant arthritic changes observed.  
The impression was normal cervical spine.  A November 1982 X-
ray revealed reversal of the normal lordotic curve of the 
cervical spine, with slight posterior spurring at the C4-C5 
levels, bilaterally, but no other significant bone, joint, or 
soft tissue abnormalities.  X-ray only three days later 
revealed a normal vertebral body alignment and curvature, 
with bodies, arches, and pedicles intact, and the 
intervertebral disc spaces well-preserved.  Again, no 
fractures, bone destruction, or significant arthritic changes 
were observed.  A March 1983 X-ray also revealed a normal 
curve and alignment of the cervical spine, with no evidence 
of any fracture or subluxation.  The disc spaces were 
unremarkable, and spurs were noted on the posterior portion 
of the body of C4, C5, and C6.  Finally, on VA examination in 
April 1985, cervical spine X-ray revealed normal vertebral 
body alignment and curvature, with bodies, arches, and 
pedicles intact, and the intervertebral disc spaces well-
preserved.  No fractures, bone destruction, or significant 
arthritic changes were observed.  The impression was normal 
cervical spine.  As such, despite the fact that the private 
treatment records include X-ray evidence of degenerative 
changes and suggest slight forward displacement of C1 in 
relation to C2, Dr. Levine himself reported that there were 
no abnormalities on X-ray, and the record at the time of the 
June 1987 Board decision included several subsequent X-rays 
reflecting a normal cervical spine.  

Similarly, while the August 1980 X-ray revealed straightening 
and loss of the normal lordotic curvature of the upper and 
middle thirds of the cervical spine, and mild posterior 
narrowing of the C6-C7 intervertebral disc space, subsequent 
X-ray examinations in December 1981, November 1982 and April 
1985  revealed normal vertebral alignment and curvature, with 
intervertebral disc spaces well-preserved.  

Significantly, the service treatment records which appear to 
have been associated with the claims file subsequent to the 
June 1987 Board decision, also include pertinent records from 
October and November 1981.  In October 1981, the moving party 
had full and painless range of motion of the neck, without 
gross deformity, and shoulder examination and examination of 
the upper extremities was noncontributory.  Neurological 
examination was within normal limits, and the impression was 
chronic cervical strain without any objective findings.  The 
physician opined that, in view of the fact that there were no 
objective physical findings referable to the moving party's 
complaint of neck pain; he found no disability with respect 
to the August 1980 accident.  A service treatment record from 
November 1981 reflects that the prognosis in regard to 
diagnosed chronic cervical strain was that the moving party 
was fit for full duty.  The physician commented that, 
although he continued to complain of occasional neck pain, 
repeated examinations had failed to demonstrate any 
structural or pathological abnormalities to substantiate his 
symptoms.  

As such, medical evidence for the period from August 1980 to 
December 1982 does not present a unified picture of the 
"correct facts."  The Board cannot now say that the reports 
of medical treatment for this period, either individually or 
taken as a whole, "compel[] the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different" had those reports been available 
to and considered by the Board in June 1987.  See 38 C.F.R. § 
20.1403(a).  Accordingly, the Board finds that it was not 
error not to have considered that evidence along with all the 
other evidence in June 1987.

Even assuming otherwise, for the sake of further discussion, 
that any absence of records of treatment in regard to the 
cervical spine and shoulders from August 1980 to December 
1982 did result in the correct facts not being before the 
Board at the time of the June 1987 Board decision, the fact 
remains that any such error is not outcome determinative.  
Rather, the medical evidence considered by the Board in the 
June 1987 decision reflected that there was conflicting 
evidence regarding the presence of a cervical spine or 
shoulder disability.  

In this regard, VA examination in December 1981 revealed no 
objective physical orthopedic signs of shoulders or low back; 
mild voluntary restrictions of cervical spine motion with no 
objective physical signs.  The report of an April 1982 
Physical Evaluation Board included a diagnosis of spine, 
limitation of motion, cervical, slight, which was considered 
to have been incurred in line of duty.  The report of VA 
hospitalization in April and May 1982 included a diagnosis of 
atlantao-axial instability and functional overlay.  In a July 
1982 letter, Dr. Fielding, a private physician, opined that 
the moving party had sustained an injury of the cervical, 
dorsal, and lumbar spine as a result of the August 1980 motor 
vehicle accident, which resulted in atlanto-axial 
instability; however, on VA examination in November 1982, the 
orthopedic diagnosis was no orthopedic condition found in the 
neck, shoulders, or scapulae.  Neurological examination was 
negative, and psychiatric examination revealed factitious 
disorder with physical symptoms, atypical.  The report of 
private hospitalization in March and April 1983 included 
pertinent diagnoses of ligamentous strain, cervical spine; 
atlanto-axial instability; and cervical radiculopathy.  

The Board also considered the transcript of a June 1983 
hearing in regard to the moving party's Physical Evaluation 
Board, during which one private physician opined that the 
moving party's difficulties began in August 1980, and that 
the pertinent diagnoses were ligamentous strain of the 
cervical spine and atlanto-axial instability and cervical 
radiculopathy.  Another physician testified that examinations 
revealed no objective findings of abnormalities which 
resulted from the August 1980 accident.  The Board also 
considered an October 1983 letter from Dr. Russo, who opined 
that the moving party had current diagnoses of cervical 
sprain and atlanto-axial instability, which he attributed to 
the August 1980 accident and subsequent injuries in November 
1980 and March 1982.  On VA examination in April 1985, 
neurological examination was negative, and the diagnosis 
following orthopedic examination was no orthopedic objective 
abnormal findings in the neck or shoulder; and no orthopedic 
condition found in neck, shoulders.  

Accordingly, the record clearly reflects that, at the time of 
the June 1987 Board decision, there was conflicting evidence 
regarding the presence of residuals of injuries to the neck 
and bilateral shoulders.  Because of this fact, reasonable 
minds could differ on how to weigh such evidence.  Hence, the 
relationship between residuals of neck and bilateral shoulder 
injuries and service, to include active duty for training, 
was open to debate, precluding a finding of CUE.  As 
discussed above, a CUE claim cannot succeed unless the error 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error.  Fugo v. Brown, 6 Vet. App. 40 (1993).  
The present case does not compel that conclusion.

In light of the above discussion, the Board finds that the 
moving party has not demonstrated grounds for revision or 
reversal of a Board decision on the basis of clear and 
unmistakable error.  38 U.S.C.A. § 7111; 38 C.F.R. §§  
20.1400-1411.  


ORDER

The motion to reverse and revise the June 11, 1987 Board 
decision on the grounds of clear and unmistakable error with 
respect to the denial of service connection for residuals of 
neck or bilateral shoulder injuries is denied.  



                       
____________________________________________
	WAYNE M. BRAEUER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs



